Title: To George Washington from Brigadier General Philemon Dickinson, 24 December 1776
From: Dickinson, Philemon
To: Washington, George



Sir
Yardly’s Farm [Bucks County, Pa.] 24 Decr 1776

I have this moment dispatch’d a proper Person over the river, to make the followg enquires, (& to return tomorrow morng, at which time a Horse will be provided for him, to wait upon your Excellency, with such Information as he may obtain) Viz: what Guards are posted upon the different roads leading into Trenton, the number on the Mill-bridge, where the Cannon lay & what number; to ascertain the number of the Enemy in Trenton, & whether any reinforcements have lately arrived, or any Troops march’d out, & such other Intelligence as he can possibly procure.
By a Person just returned from Jersey, I am informed that a certain Benj: Combes whom your Excellency lately released, went immediately to Amboy, has since returned, & now acts as Commissary to Genl Howe at Penny town, where he is giving out a large quantity of Continental Pork, to the Poor & protected Inhabitants of that State; The Person who gives this Information, made application for some Pork, but was refused, because he had not taken Protection. I am allso informed that the number of the Enemy now in Trenton, amounts to 2,000 men, all Hessians, except a few British Troops. I have order’d a Capt. & 25 men to Genl Stevens’s Quarters, agreable to Genl Green’s request, there to wait your Excellency’s Orders—The Bearers Capt. Mott with a few others, now waits upon my Lord Sterling to give him some Information about certain roads, agreable to his Lordships requests—Capt. Mott is a man that may be relied upon in every respect. I am extremely sorry for the occasion of my Absence at present, have been detained till near 1 OClock to compleat the above orders, hope to meet with my Mother in Philada & to return immediately. I have the honor to be, Your Excellencys, Most Ob. Servt

Philemon Dickinson


A Man from Jersy this moment came in, who crossed at McConkys ferry, he say’s, the Hesians shot one of our People there this morng

that they heard Waggon’s going all night, & tis imagined the Enemy have had notice of the Boats being brought down to McConkys, & conjecture those waggons or Carriages carried up Field Pieces—a Party of Hessians were seen this morng very early at Howells Ferry, opposite to this Post, whch is unusual, they certainly have had some Information; at least it appears so from those circumstances, they are informed of our every movement I beleive. I recd this instant a few lines from Genl Mercer about a certain B. Greene, I refer your Excellency to Capt. Mott to give his Character, & if you think proper to have him secured, your Orders by Colo. Smith shall be instantly complied with.


P.D.
